UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: October 25, 2012 (Date of earliest event reported) Data I/O Corporation (Exact name of registrant as specified in its charter) Commission File Number: 0-10394 Washington 91-0864123 (State or other jurisdiction of incorporation) (IRS Employer Identification No.) 6464 185th Ave. N.E., Suite 101 Redmond, WA 98052 (Address of principal executive offices, including zip code) (425) 881-6444 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Items reported in this filing: Item5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers Item 9.01 Financial Statements and Exhibits Item5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers. Data I/O has appointed Anthony Ambrose as its President effective October 25, 2012, and as Chief Executive Officer effective November 14, 2012. He was also appointed to the Board of Directors of Data I/O Corporation on October 25, 2012. He replaces Frederick R. Hume, who is retiring and has resigned as a Director effective on October 25, 2012. Prior to joining Data I/O, Mr. Ambrose, age 51, was Owner and Principal of Cedar Mill Partners, LLC a strategy consulting firm. Until 2011, he was Vice President and General Manager at RadiSys Corporation where he led three product divisions and worldwide engineering. Until 2007, Anthony was general manager and held several other progressively responsible positions at Intel Corporation. Anthony Ambrose and Data I/O Corporation signed an offer letter outlining Mr. Ambrose’s material employment arrangements which include: base salary of $310,000; participation in the company’s Management Incentive Compensation Plan (“MICP”) with a target of 60% of his base annual salary starting in 2013, with a $25,000 one-time signing incentive in lieu of 2012 MICP participation; an inducement grant of 200,000 Non-Qualified Stock Options vesting quarterly over 4 years with a six year life; a Restricted Stock Award of 75,000 shares vesting annually over 4 years; an expense allowance of up to $7,500 of temporary living and commuting costs covering up to 3 months; and a relocation allowance of up to $50,000. Mr. Ambrose entered into Data I/O’s standard forms of Executive Agreement, Non-Compete and Non-Solicitation Agreement, and Indemnification Agreement. A copy of the offer letter is furnished as Exhibit 10.0 in this current report. There were no arrangements or understandings in which Mr. Ambrose was selected as a director or officer. There were no related party transactions to report between Mr. Ambrose and the Company and no family relationships with directors or executive officers of Data I/O Corporation Item 9.01 Financial Statements and Exhibits. (d)Exhibits Exhibit No. Description 10.0 Anthony Ambrose Offer Letter 99.0 Press Release: Data I/O Announces Anthony Ambrose as President, Chief Executive Officer and Director SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Data I/O Corporation October 25, 2012 By: /s/ Joel S. Hatlen Joel S. Hatlen
